IMPORTANT NOTICE
        NOT TO BE PUBLISHED OPINION

THIS OPINION IS DESIGNATED “NOT TO BE PUBLISHED.”
PURSUANT TO THE RULES OF CIVIL PROCEDURE
PROMULGATED BY THE SUPREME COURT, CR 76.28(4)(C),
THIS OPINION IS NOT TO BE PUBLISHED AND SHALL NOT BE
CITED OR USED AS BINDING PRECEDENT IN ANY OTHER
CASE IN ANY COURT OF THIS STATE; HOWEVER,
UNPUBLISHED KENTUCKY APPELLATE DECISIONS,
RENDERED AFTER JANUARY 1, 2003, MAY BE CITED FOR
CONSIDERATION BY THE COURT IF THERE IS NO PUBLISHED
OPINION THAT WOULD ADEQUATELY ADDRESS THE ISSUE
BEFORE THE COURT. OPINIONS CITED FOR CONSIDERATION
BY THE COURT SHALL BE SET OUT AS AN UNPUBLISHED
DECISION IN THE FILED DOCUMENT AND A COPY OF THE
ENTIRE DECISION SHALL BE TENDERED ALONG WITH THE
DOCUMENT TO THE COURT AND ALL PARTIES TO THE
ACTION.
                                           RENDERED: DECEMBER 16, 2021
                                                   NOT TO BE PUBLISHED

              Supreme Court of Kentucky
                              2020-SC-0328-WC


BETTY MASSEY                                                       APPELLANT



                   ON APPEAL FROM COURT OF APPEALS
V.                         NO. 2020-CA-0440
                    WORKERS’ COMPENSATION BOARD
                           NO. WC-16-85160



PACCAR D/B/A DYNACRAFT;                                            APPELLEES
COMMONWEALTH OF KENTUCKY, EX
REL. DANIEL CAMERON, ATTORNEY
GENERAL; HONORABLE JONATHAN R.
WEATHERBY, ADMINISTRATIVE LAW
JUDGE; AND WORKERS’ COMPENSATION
BOARD




                 MEMORANDUM OPINION OF THE COURT

                                 AFFIRMING

                              I. BACKGROUND

      Betty Massey was an Operation Specialist for Dynacraft, where she made

hoses for over-the-road trucks at the company’s factory. Massey had worked

for Dynacraft for a decade when she tripped over a skid while carrying a box at

the factory on March 15, 2016. Massey was sixty-nine years old at the time of

her injury. When she fell, Massey landed on her back on the concrete floor,

resulting in immediate pain in her back and radiating pain down her hip and
leg. As a result of her injuries, Massey had back surgery and never returned to

work for Dynacraft.

      The Workers’ Compensation Administrative Law Judge (ALJ) awarded

Massey permanent partial disability benefits, which “shall be terminated in

accordance with KRS 342.730(4) such that all benefits shall terminate four

years after [her] date of injury.” Massey appealed the termination of her

benefits after four years to the Workers’ Compensation Board, arguing the

newly-amended KRS 342.730(4) denied her of equal protection under the law in

violation of the federal and state constitutions and that the statute denied her

rights under the contracts clauses of both constitutions. The Board affirmed

the ALJ, noting it could not determine the constitutionality of a statute.

Massey appealed the Board’s opinion to the Court of Appeals, which also

affirmed. The Court of Appeals held the statute passed constitutional muster.

Massey now appeals to this Court, raising the same arguments. For the

following reasons, we affirm.


                                 II. ANALYSIS

      KRS 342.730(4) concerns the termination of workers’ compensation

benefits. In Parker v. Webster Cnty. Coal, LLC (Dotiki Mine), 529 S.W.3d 759

(Ky. 2017), this Court found the then-current 1996 version of KRS 342.730(4)

unconstitutional on equal protection grounds. The 1996 version of the statute

tied the termination of workers’ compensation benefits to the time at which the

employee qualified for old-age Social Security benefits. This Court held this




                                        2
was an arbitrary distinction with no rational relation to a legitimate state

interest. Id.

      In Holcim v. Swinford, 581 S.W.3d 37 (Ky. 2019), this Court considered

whether a newly-amended 2018 version of KRS 342.730(4) could be applied

retroactively. Quoting a Legislative Research Commission comment beneath

the statute, we held in Holcim the amendment “applies to those cases which

‘have not been fully and finally adjudicated, or are in the appellate process, or

for which time to file an appeal [h]as not lapsed, as of the effective date of this

Act.’” Id. at 44.

      Whereas the pre-Parker version of KRS 342.730(4) linked workers’

compensation benefit termination to the time at which the worker qualified for

old-age Social Security benefits (and thereby violated an individual’s right to

equal protection under the law by arbitrarily treating similarly-situated

individuals differently), the 2018 version of the statutory subsection links the

termination of benefits to the injured employee attaining a particular age.

Under the amendment, a claimant’s benefits terminate on his or her seventieth

birthday or four years after his or her work injury or last injurious exposure,

whichever occurs later. Massey argues this statute is constitutionally infirm as

it violates her right to equal protection and the contracts clauses of the federal

and state constitutions.

   A. Equal Protection

      Massey first argues the amendment to KRS 342.730(4) and its retroactive

application violate her rights to equal protection under the law, as guaranteed



                                         3
by the United States and Kentucky Constitutions. While she does not specify

the disparate treatment she claims as the basis for her argument or identify a

class of workers facing discrimination, we assume Massey is asserting the

amendment denies her equal protection rights by treating older injured

workers and younger injured workers differently.

      The 14th Amendment of the United States Constitution and Sections 1,

2, and 3 of the Kentucky Constitution contain the respective federal and state

equal protection clauses. Their “goal . . . is to ‘keep[ ] governmental decision

makers from treating differently persons who are in all relevant respects alike.’”

Vision Mining, Inc. v. Gardner, 364 S.W.3d 455, 465 (Ky. 2011) (quoting

Nordlinger v. Hahn, 505 U.S. 1, 10 (1992)). Because “[w]orkers’ compensation

statutes concern matters of social and economic policy,” if a rational basis or

substantial and justifiable reason supports the classifications they create, we

must uphold it. Id. at 466 (citing Cain v. Lodestar Energy, Inc., 302 S.W.3d 39,

42 (Ky. 2009)). “In sum, we will uphold the age limitation here so long as it

rationally relates to a legitimate state objective.” Cates v. Kroger, 627 S.W.3d

864, 870 (Ky. 2021).

      As this Court has stated, “acts of the legislature carry a strong

presumption of constitutionality.” Wynn v. Ibold, Inc., 969 S.W.2d 695, 696

(Ky. 1998). “Doubts regarding constitutionality must be resolved in favor of

upholding the law.” Cates, 627 S.W.3d at 870. Furthermore, “the principle of

reducing workers’ compensation benefits at an age when workers typically




                                         4
become eligible for alternative forms of income replacement is not new to

Kentucky.” Wynn, 969 S.W.2d at 696.

       We took up the constitutionality of the 2018 amendment to KRS

342.730(4) in Cates, 627 S.W.3d at 871, holding, “the current version of KRS

342.730(4) is not violative of the Equal Protection Clause because the age

classification is rationally related to a legitimate state purpose.” We do not

depart from that recent holding today.

       As this Court held in Parker, “[t]he rational bases for treating younger

and older workers differently [are]: (1) it prevents duplication of benefits; and

(2) it results in savings for the workers' compensation system.” 529 S.W.3d at

768. Four years later, we stated, “we remain convinced that preventing a

duplication of wage-loss protection programs and promoting the solvency of the

workers’ compensation system are legitimate state interests.” Cates, 627

S.W.3d at 870. Again, today, we hold the statute passes the rational basis test

as it “treats alike all those who receive workers’ compensation benefits.” Id. at

871.

       Massey argues that even if the statutory amendment were constitutional

on equal protection grounds (as we have held), it is unconstitutional to apply

the statute retroactively to her claim, as her injury occurred before the effective

date of the amendment. However, “[t]he legislature ‘may amend the law and

make the change applicable to pending cases, even when the amendment is

outcome determinative.’” Id. (quoting Bank Markazi v. Peterson, 578 U.S. 212

(2016)). Here, this Court declared one version of the statutory subsection



                                         5
unconstitutional and the legislature passed a new subsection, providing for

retroactive effect—and the legislature was within constitutional bounds in so

doing.

   B. Contracts Clause

      In addition to her equal protection claim, Massey argues the retroactive

application of KRS 342.730(4) denies her rights under the contracts clauses of

the federal and state constitutions. Both the Constitution of the United States

and the Kentucky Constitution protect citizens of our Commonwealth from the

state’s infringement on their right to contract. Article 1, Section 10, Clause 2

of the United States Constitution reads, in pertinent part, “[n]o State shall . . .

pass any Bill of Attainder, ex post facto Law, or Law impairing the Obligation of

Contracts . . . .” Likewise, Section 19 of the Kentucky Constitution provides,

“[n]o ex post facto law, nor any law impairing the obligation of contracts, shall

be enacted.” Massey argues KRS 342.730(4) violates these contracts clauses.

      In Dowell v. Matthews Contracting, 627 S.W.3d 890, 895 (Ky. 2021), this

Court stated if “the fundamental premise of a Contracts Clause analysis—the

existence of a contract—is absent . . . our analysis ends.” See Gen. Motors

Corp. v. Romein, 503 U.S. 181, 190 (1992) (holding Contracts Clause

inapplicable because the employer and employee did not assent to specific

statutory terms). Therefore, we must first determine whether a contract exists

in this case.

      Massey “point[s] to no contract or place within the statutory scheme

where [she is] guaranteed certain benefits that were mutually assented to and



                                         6
bargained for.” Dowell, 627 S.W.3d at 895. This Court has held “the Workers’

Compensation Act (WCA) does not constitute a contract between Kentucky

workers and their employers or the state.” Id. at 894. Rather than providing

contractual rights, we explained, “the WCA is a statutory scheme that may be

amended as the General Assembly chooses, provided it fits within our

constitutional framework.” Id. at 894–95. “The workers’ compensation system

is controlled by the state and is governed by legislative enactments. It is not a

contract . . . between employers and their employees. Changes to the relevant

statutes, therefore, do not create a Contracts Clause issue.” Id. at 896.

      Since the Workers’ Compensation Act does not constitute a contract, “a

complete Contracts Clause analysis is unnecessary.” Id. at 894. The

protections of the clauses simply do not apply. “Because the WCA does not

form a contract, there are no contractual rights that the amendment to KRS

342.730(4) could infringe.” Id. at 895. Just as in Dowell, we hold there was no

contracts clause violation.


                                 III. CONCLUSION

      For the foregoing reasons, we affirm the Court of Appeals.

      All sitting. All concur.




                                        7
COUNSEL FOR APPELLANT:

Stephanie N. Wolfinbarger
Cotton Wolfinbarger & Associates, PLLC


COUNSEL FOR APPELLEE, PACCAR D/B/A DYNACRAFT:

Joel W. Aubrey
Pohl & Aubrey, P.S.C.


COUNSEL FOR APPELLEE, COMMONWEALTH OF KENTUCKY, EX REL.
DANIEL CAMERON, ATTORNEY GENERAL:

S. Chad Meredith
Matthew F. Kuhn
Brett R. Nolan
Alexander Y. Magera


ADMINISTRATIVE LAW JUDGE:

Hon. Jonathan R. Weatherby


WORKERS’ COMPENSATION BOARD:

Michael W. Alvey
Chairman




                                     8